PER CURIAM:
Hadando Omar Carr appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Legree, 205 F.3d 724, 728-29 (4th Cir.2000); United *133States v. Carr, No. 5:96-cr-00020-H-1 (E.D.N.C. Jan. 26, 2012). We deny the motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.